Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-12, 18, 20, 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0165188 A1 Jannard in view of US 2016/0295096 A1 Lever et al further in view of US 2016/0008938 A1 Li et al.
2:	As for Claim 1, Jannard teaches in Paragraphs [0107-0116 and 0126-0127] and depicts in Figures 1A and 1B An image capture apparatus to which a module having a predetermined function can be attached (multiple modules can be attached), the image capture apparatus comprising: a connecting unit configured to attach the module; a communication unit configured to communicate with the module (Jannard teaches and depicts electrical connections between the modules that allow power and data to be communicated between the modules); Jannard teaches a camera system that allows for multiple camera modules to be connected and teaches a brain module (Paragraph [0113] element 112 in Figure 1A) that controls the camera system. Furthermore, Jannard teaches cooling modules. However, 
Lever et al teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B a modular camera system that uses a brain module with cooling fans. Lever et al teaches a control unit configured to control a heat dissipation state of a system including the image capture apparatus and the module wherein the communication unit acquires information pertaining to heat dissipation module (temperature measurements from temperature sensors). Lever et al teaches this cooling module construction is advantageous because it improves airflow and cooling of the modular camera system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detained construction of the brain module of Lever et al that measures the temperature using temperature sensors to control the cooling fans in the modules of Jannard in order to improve airflow and cooling of the modular camera system.
However, Jannard in view of Lever et al does not teach wherein the control unit displays, on a display unit, a shooting available time of a system including the image capture apparatus and the module, the shooting available time being obtained based on at least the information pertaining to the heat dissipation module.
Li et al teaches in the abstract and in Figures 2B and in Paragraphs [0033] a system that generates heat and detects the temperature of the device and displays, on a display unit, an available time of a system can continue to run before overheating and therefore require the system to shutdown to protect the system from damage.

3:	As for Claim 2, Jannard further teaches in Paragraph [0007] an interface configured to exchange power with the module.
4:	As for Claim 3, Jannard further teaches in Paragraph [0066] wherein the communication unit includes an interface capable of transmitting image data having a resolution greater than or equal to 4K.
5:	As for Claim 4, Jannard further teaches in Paragraph [0070] wherein the communication unit includes an interface capable of transmitting image data having a framerate greater than or equal to 60P.
6:	As for Claim 5, Jannard further teaches in Paragraph [0127] and depicts in Figure 3A the heat dissipation module (cooling unit module 142) includes a heat dissipation unit (Fan) that takes in air and exhausts air.
7:	As for Claim 6, Lever et al futher teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the control unit obtains an operation target value of the heat dissipation module from temperature information and position information of the module attached to the image capture apparatus, and controls operation of the heat dissipation module.
8:	As for Claim 7, Lever et al further teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the heat dissipation module includes a plurality of heat dissipation units (multiple fans) that take in and exhaust air; and the control unit controls the plurality of heat dissipation units (multiple fans) on the basis of a difference between an intake temperature (fan duct temperature sensor) and an outside air temperature (ambient temperature sensor) for each heat 
9:	As for Claim 8, Lever et al further teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the heat dissipation module includes a plurality of heat dissipation units corresponding to a plurality of heat generation portions in the image capture apparatus; the image capture apparatus includes a plurality of temperature detection units (temperature sensors) corresponding to the plurality of heat generation portions; and the control unit controls the plurality of heat dissipation units (fans) on the basis of temperatures detected by the plurality of temperature detection units and the position information pertaining to an attachment position (attached or not attached) of the module.
10:	As for Claim 9, Lever et al further teaches in Paragraphs [0068, 0084, 0085 and 0087] and depicts in Figures 1A, 1E, 7B wherein the module includes a heat dissipation module having a heat dissipation unit that takes in and exhausts air, and a plurality of heat transfer units having different heat dissipation paths; and the heat dissipation unit includes a different flow path for each heat transfer unit, and a flow amount adjustment unit configured to adjust a flow amount in the flow paths (Paragraph [0084]).
11:	As for Claim 10, Lever et al further teaches in Paragraph [0082 and 0084] wherein the heat dissipation module includes a fan for which the number of revolutions can be set (fan speed is revolutions per second); and the image capture apparatus includes a recording unit configured to cause the fan to rotate at the set number of revolutions (speed) and record operating noise of the fan (Lever et al teaches a microphone for recording audio. Therefore, the microphone will record noise generated by the fan).
12:	As for Claims 11 and 12, Li et al further teaches in the abstract and in Figures 2B and in Paragraphs [0033] displaying, on a display unit, an available time of a system can continue to run before 
13:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 1.
14:	As for Claim 20, Claim 20 is rejected for reasons discussed related to claim 1.
15:	As for Claim 22, Claim 22 is rejected for reasons discussed related to claim 1.
16:	As for Claim 25, Claim 25 is rejected for reasons discussed related to Claim 1.
17:	As for Claim 26, Claim 26 is rejected for reasons discussed related to Claim 1.
Allowable Subject Matter
Claim 13-17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 1, 2021